In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Nassau County (Mahon, J.), dated August 12, 2002, which granted the plaintiffs motion to restore the action to the calendar.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The record demonstrates that this action was discontinued by order dated March 23, 2001. Since the plaintiff offered no ground to vacate the order of discontinuance, the Supreme Court erred in granting its motion to restore this action to the calendar (see James v Nadal Corp., 290 AD2d 248 [2002]; Karapetyan v Underwood, 287 AD2d 547 [2001]). Florio, J.P., Krausman, Townes, Mastro and Fisher, JJ., concur.